Title: To George Washington from Jonathan Lawrence, 11 May 1778
From: Lawrence, Jonathan
To: Washington, George


                    
                        Sir
                        Easton [Pa.] 11th May 1778
                    
                    The Legislator of the State of New york agreable to the Resolution of Congress of the 26th Febr. Last have Raised their men for Compleating the Continintal Battalions of Said State, with Direction to Deliver them here to an officer to be appointed by your Exellency for that purpose, but as no officer is yet here with Such Authority, have taken the Liberty of forwarding a line to your Excellency by Express requesting you wou’d please to Appoint Some person to receive them from me, or Give Direction how I Shall Dispose of them on their Arrival at this place—which I expect will be in three or four Days.
                    I am Not capable of informing your Exellency of the Number of men as I have had no return from the Regiments of Militia but believe their  will be Near Six Hundred, Shall be glad to be Honoured with your Exellencies Answer by the Bearer I Am Sir your Most Obedt Humbe Servt
                    
                        Jonathan Lawrence
                    
                